HODGSON, Chief Judge
(concurring):
I concur in Senior Judge Kastl’s scholarly and well-reasoned opinion that Article 118(1) of the Code does not meet the constitutional standards that are required before the death penalty can be imposed. I write separately, however, to briefly state my views on the appropriateness of the death penalty for purely military offenses.
In Parker v. Levy, 417 U.S. 733, 743, 94 S.Ct. 2547, 2555, 41 L.Ed.2d 439, 451 (1974), Justice Rehnquist emphasized that “the military is, by necessity, a specialized society separate from civilian society” and that “military law ... is a jurisprudence which exists separate and apart from the law which governs in our federal judicial establishment.” This observation was followed two years later in Middendorf v. Henry, 425 U.S. 25, 50, 96 S.Ct. 1281, 1295, 47 L.Ed.2d 556, 573 (1976), when Justice Powell stated that “the ‘unique military exigencies’ ... necessarily govern many aspects of the military service.” I am aware it is popular today to blur this dividing line, and urge that a military career is the same as employment with any large corporation with branch offices throughout the world. But this is simply not so. Service members have duties and obligations that are not visited upon those employed in the private sector. Recent history has taught us that loyalty to one’s self and nation can make an intolerable captivity survivable.
There are numerous military offenses that generally have no counterpart in the civilian community. These include mutiny,1 knowingly forcing a safeguard,2 compelling a superior to surrender,3 misbehavior before the enemy,4 and spying.5 All these, save spying,6 are uniquely military crimes the commission of which can result in disastrous consequences for the unit involved and ultimately the country. It is the offense of spying in wartime that I use to illustrate my concern. Whether the death penalty can be invoked for military crimes occurring during wartime is an issue that has not *606yet ripened.7 See generally Schick v. Reed, 419 U.S. 256, 95 S.Ct. 379, 42 L.Ed.2d 430 (1974). However, it seems ill-advised to limit the penalty for spying to life imprisonment with parole as a possibility. This is especially so where the espionage results in the death of countless persons and affects the outcome of the war. Further, if the death penalty for the military offenses discussed above is abolished, the ability of the United States to successfully wage war will be greatly diminished when combat personnel perceive life imprisonment with the possibility of parole infinitely preferable to a hazardous mission.

. Article 94, U.C.M.J., 10 U.S.C. § 894.


. Article 102, U.C.M.J., 10 U.S.C. § 902.


. Article 100, U.C.M.J., 10 U.S.C. § 900.


. Article 99, U.C.M.J., 10 U.S.C. § 899.


. Article 106, U.C.M.J., 10 U.S.C. § 906.


. 18 U.S.C. § 794.


. Justice Powell’s dissent in Furman v. Georgia, 408 U.S. 238, 417-18, 92 S.Ct. 2726, 2818, 33 L.Ed.2d 346, 452 (1972), opines that the majority opinion also voids numerous provisions of the U.C.M.J. The provisions were not identified.